Citation Nr: 0026527	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  99-08 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than September 
15, 1998, for service connection for residuals of a radical 
prostatectomy due to prostate cancer.

2.  Entitlement to an effective date earlier than September 
15, 1998, for special monthly compensation based upon loss of 
use of a creative organ.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to July 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.


FINDINGS OF FACT

1.  The veteran was discharged from active duty in July 1967.  

2.  Prior to September 15, 1998, there was no communication 
or action by the veteran or someone acting on his behalf 
indicating the veteran's intent to apply for service 
connection for prostate cancer. 

3.  The veteran's loss of use of a creative organ is due to 
the postoperative residuals of prostate cancer.

4.  The above facts are not in dispute.


CONCLUSIONS OF LAW

1.  The requirements for an effective date earlier than 
September 15, 1998, for service connection for residuals of a 
radical prostatectomy due to prostate cancer have not been 
met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.1(p), 
3.151, 3.155, 3.157, 3.400 (1999).  

2.  The requirements for an effective date earlier than 
September 15, 1998, for special monthly compensation due to 
loss of a creative organ have not been met.  38 U.S.C.A. 
§ 5110 (West 1991 ); 38 C.F.R. § 3.400 (1999).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The effective date of an award based on an original claim for 
disability compensation shall be the day following separation 
from active service or date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the effective date of the award will be the date 
of the receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2)(i). 

The effective date of an award based on presumptive service 
connection shall be the date entitlement arose if the claim 
was received within one year after separation from active 
duty; otherwise, the effective date of the award will be the 
date of the receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2)(ii).

A claim means a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155(a).  

The record reflects that on September 15, 1998, the RO 
received a written statement from the veteran requesting 
service connection for prostate cancer.  Prior to that date, 
there was no action or communication by the veteran or 
someone acting on his behalf indicating the veteran's intent 
to apply for service connection for prostate cancer.  After 
the receipt of medical evidence showing that the veteran's 
prostate cancer with resulting loss of use of a creative 
organ was manifested prior to September 15, 1998, the RO 
entered a rating decision of December 1998, granting service 
connection for the residuals of prostatectomy due to prostate 
cancer on a presumptive basis, effective September 15, 1998.  
Special monthly compensation for the resulting loss of use of 
a creative organ was also granted, effective September 15, 
1998.  

It is contended on the veteran's behalf that the proper 
effective date for service connection and special monthly 
compensation is March 26, 1998, because evidence of prostate 
cancer was initially found at that time on PSA testing by VA.  
It is argued that the PSA report qualifies as a claim under 
38 C.F.R. § 3.157.

The Board notes that § 3.157 identifies the circumstances 
under which a report of examination or hospitalization, 
including examination or hospitalization by VA, may be 
accepted as a claim for increase or to reopen.  It provides 
that a report of VA examination or hospitalization may be 
accepted as a claim for increase under certain circumstances 
once a claim for compensation has been allowed.  It further 
provides that a report of VA examination or hospitalization 
may be accepted as a claim to reopen under certain 
circumstances if a formal claim for compensation has been 
disallowed because the service-connected disability is 
noncompensable in degree.  It does not authorize the 
acceptance of a report of VA examination or hospitalization 
as an original claim for service connection.  

The pertinent facts of this case are not in dispute, and the 
law is dispositive.  Under these circumstances, the appeal 
must be denied because it is without legal merit.  See 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994) 


ORDER

Entitlement to an effective date for service connection for 
residuals of a radical prostatectomy due to prostate cancer 
prior to September 15, 1998, is denied.




Entitlement to an effective date for special monthly 
compensation due to loss of creative organ prior to September 
15, 1998, is denied.



		
	SHANE A. DURKIN
Veterans Law Judge
Board of Veterans' Appeals

 

